            Case 6:19-cv-00409-SB      Document 57     Filed 09/02/20    Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON




VICTORIA ELIZABETH BARBARA HILL,                          No. 6:19-cv-00409-SB

                         Plaintiff,                       ORDER

       v.

OREGON STATE HOSPITAL,
DR. HRISHKESH IYENGAR, and
DR. RUBINA GUNDROO in their individual
capacities,
                Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [50] on March 31,

2020, in which she recommends that the Court deny Defendants’ Joint Motion to Dismiss [37].

The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of

Civil Procedure 72(b).




1 - ORDER
         Case 6:19-cv-00409-SB          Document 57        Filed 09/02/20     Page 2 of 2




       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation [50].

Accordingly, Defendants’ Joint Motion to Dismiss is DENIED.

       IT IS SO ORDERED.



       DATED: __________________________.
                 September 2, 2020




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
